DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-4 (labeled pages 11-13) in the Applicant Arguments/Remarks Made in an Amendment filed 5/11/21, the interview summary for the interview held on 4/23/21, and the claim language below.
Claim 1 recites a method, comprising: causing, by a device, constant voltage pulse charging of a battery by a battery charger; determining, by the device, a first voltage value associated with the battery; determining, by the device, that the first voltage value is greater than or equal to a voltage value threshold; causing, by the device and based on the first voltage value being greater than or equal to the voltage value threshold, the constant voltage pulse charging of the battery to pause for a first period of time; determining, by the device and after the constant voltage pulse charging of the battery resumes after the first period of time, a second voltage value associated with the battery; determining, by the device, that the second voltage value is greater than or equal to the voltage value threshold; causing, by the device and based on the second voltage value being greater than or equal to the voltage value threshold, the constant voltage pulse charging of the battery to pause for a second period of time; 
Claim 8 recites a device, comprising: one or more memories; and one or more processors to: cause voltage pulse charging of a battery by a battery charger; determine a first voltage value associated with the battery; determine a state of charge (SOC) value associated with the battery; determine whether the first voltage value is greater than or equal to a voltage value threshold; determine whether the SOC value is greater than or equal to an SOC value threshold; cause, based on the first voltage value being greater than or equal to the voltage value threshold or the SOC value being greater than or equal to the value threshold, the voltage pulse charging of the battery to pause for a first period of time; determine, after the constant voltage pulse charging of the battery resumes after the first period of time, a second voltage value associated with the battery; determine that the second voltage value is greater than or equal to the voltage value threshold; cause, based on the second voltage value being greater than or equal to the voltage value threshold, the voltage pulse charging of the battery to pause for a second period of time; determine, after the constant voltage pulse charging of the battery resumes after the second period of time, a third voltage value associated with the battery; determine whether the third voltage value is greater than or equal to the voltage value 
Claim 15 recites a system comprising: a battery charger configured to charge a battery, wherein the battery charger includes a power supply and a resistor electrically coupled to the power supply; and a battery charger controller configured to: cause the battery charger to activate to perform constant voltage pulse charging of the battery; determine, based on causing the battery charger to activate to perform the constant voltage pulse charging of the battery, a first voltage value associated with the battery; determine that the first voltage value is greater than or equal to a voltage value threshold; cause, based on the first voltage value satisfying the voltage value threshold, the battery charger to deactivate for a first period of time; determine, after the constant voltage pulse charging of the battery resumes after the first period of time, a second voltage value associated with the battery; determine that the second voltage value is greater than or equal to the voltage value threshold; cause, based on the second voltage value being greater than or equal to the voltage value threshold, the battery charger to deactivate for a second period of time; determine, after the constant voltage pulse charging of the battery resumes after the second period of time, a third voltage value associated with the battery; determine that the third voltage value is greater than or equal to the voltage value threshold; and cause, based on the third voltage value being greater than or equal to the voltage value threshold, the battery to disconnect from the battery charger.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Please note that the phrase “one or more processors to” in claim 8 (and therefore in its dependent claims 9-14) is not being interpreted as intended use.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859